Citation Nr: 0514840	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  01-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right leg, currently rated 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left leg with retained foreign bodies, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2003, the Board remanded the claim.  In a January 
2005 rating decision, the RO granted service connection for 
hypertension and assigned a 10 percent rating, effective 
August 4, 1999.  This is considered a full grant of the 
benefit sought on appeal.  Hence, the issue is no longer 
before the Board and will not be addressed herein.  

As noted above, in a January 2005 rating decision, the RO 
granted service connection for hypertension and assigned a 10 
percent rating, effective August 4, 1999.  In an April 2005 
Informal Hearing Presentation, the veteran's representative 
expressed disagreement with the initial 10 percent rating 
assigned for the disability.  The Board finds that this 
document may not be accepted by the Board as a timely notice 
of disagreement because the notice of disagreement must be 
filed with the agency of original jurisdiction which issued 
notice of the determination being appealed.  See 38 C.F.R. 
§ 20.300 (2004); ; see also Beyrle v. Brown, 9 Vet. App. 24 
(1996).  As such, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The service-connected gunshot wound to the right leg has 
resulted in severe disability of Muscle Group XI due to 
adherent scars and loss of muscle tissue.  The scars are 
well-healed, nontender, and cover an area equal to less than 
144 square inches.  

3.  The service-connected gunshot wound to the left leg with 
retained foreign bodies has resulted in no more than moderate 
disability of Muscle Group XI.  The scars associated with the 
injury are well-healed, nontender, non-adherent, and cover an 
area equal to less than 144 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5311 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the left leg with retained 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in April 2001 and March 2003 apprised the 
veteran of the information and evidence necessary to 
substantiate his claims for increased ratings for his gunshot 
wound disabilities.  Such correspondence also apprised him as 
to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claims were initially adjudicated before the VCAA 
notice letters were issued.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records, and VA examination reports.  He has not identified 
any pertinent evidence that has not been obtained that is 
necessary to the adjudication of the claims addressed in this 
decision.  The veteran was scheduled for a personal hearing 
before a hearing officer at the RO in November 2000.  
However, he failed to report.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  As such, the Board finds that 
VA's duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Ratings

Laws and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2004); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a separate 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

An open comminuted fracture with muscle or tendon damage will 
be treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(a), (b), (c), (d) (2004).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2004).  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2004).  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2004).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4) (2004).  

The veteran's residuals of a gunshot wound to the right leg 
and residuals of a gunshot wound to the left leg with 
retained foreign body are presently rated 30 percent and 10 
percent disabling, respectively, pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  Diagnostic Code 5311 pertains 
to Muscle Group XI, and provides that moderate disability of 
this muscle group is assigned a 10 percent rating; moderately 
severe disability of the muscle group is assigned a 20 
percent rating; and severe disability of the muscle group 
warrants a 30 percent rating.  This is the highest rating 
available under that Diagnostic Code.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2004).  

The Board will consider whether a compensable rating may be 
assigned for the scars associated with the veteran's gunshot 
wound residuals.  The Board notes that, during the pendency 
of this appeal, regulatory changes amended VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2004), including, 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders, such as scars.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  Therefore, the Board may apply only 
the prior regulation to rate the veteran's disability for the 
period preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.  In a March 2003 letter, the veteran was 
informed of the new rating criteria for evaluating scars.  
Accordingly, the Board will evaluate the veteran's claim 
under both the old and the new criteria.  

Under both versions of Diagnostic Code 7804, a 10 percent 
rating is warranted for a scar that is superficial, tender, 
and painful upon objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and from August 30, 2002).  

Pursuant to Diagnostic Code 7803, a scar that is superficial, 
and poorly nourished with repeated ulceration; or unstable 
with a frequent loss of covering of the skin, also warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (prior to and from August 30, 2002).  

Under both versions, Diagnostic Code 7805 provides that scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002).  Here, the ankle or knee 
would be the affected parts; and disability of these joints 
is rated based upon limitation of motion or functional 
impairment.  See generally, 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5270-5274 and 5256-5263 (2003).  

The old version of Diagnostic Code 7801 does not apply 
because the veteran's scars did not result from a third-
degree burn.  The new version of Diagnostic Code 7801 
provides ratings for scars, other than on the head, face, or 
neck, that are deep or that cause limited motion.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  

Finally, under the new rating criteria, Diagnostic Code 7802 
allows a 10 percent rating for scars on areas other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, if the scar area covers 144 square inches 
(929 square centimeters).  A superficial scar is one not 
associated with underlying tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  

Factual Background

The veteran's service medical records indicate that he 
sustained gunshot wounds to the right and left calves in the 
Republic of Vietnam in August 1968.  There were three small 
open fragment wounds to the left lower leg just below the 
knee and through and through large wounds to the right calf.  
The wound of the medial aspect of the right calf was quite 
deep and contained a large amount of necrotic muscle.  Both 
wounds were debrided.  There was no artery or nerve 
involvement in either calf.  X-rays of the right calf showed 
a very large soft tissue defect at the medial aspect of the 
upper portion of the calf but no evidence of damage to the 
underlying bone.  On the day after his admission to the 
evacuation hospital, he developed sweats, headaches, and 
shaking chills.  He underwent further debridement of the 
right calf wound and the fragment wounds of the left calf 
were closed under local anesthesia.  Approximately one week 
later, skin grafts were placed on the right calf wound and 
the wounds healed well.  In October, he developed cellulitis 
adjacent to the right calf wound, which responded promptly to 
Penicillin.  He completed one month of physical therapy.  He 
was discharged in November 1968, with a one month temporary 
profile against wearing combat boots.  The final diagnosis 
was fragment wounds of both calves.  In January 1968, he was 
seen for complaints of pain in the right lower leg.  It was 
noted that he had a graft but there was still drainage from 
the site.  

Upon VA examination in August 1969, the veteran complained of 
pain in both legs.  It was noted that he had sustained 
gunshot wound to the both lower legs while serving in 
Vietnam.  He had been hospitalized for three and a half 
months.  X-rays of the right leg showed no evidence of 
fracture or other bone abnormality in the shafts of the tibia 
or fibula.  X-rays of the left leg showed no deformity or 
previous fracture.  There were several metallic foreign 
bodies in the upper portion of the leg.  There was a 61/2 x 3 
inch scar on the inner upper right leg which was adherent 
with muscle loss; and a 7x2 inch scar on the right calf which 
was also adherent with muscle loss.  There were three scars 
on the upper left leg.  The final diagnoses were symptomatic 
scars of the right leg and asymptomatic scars of the left leg 
with retained fragments in the left leg.  

In a September 1969 rating decision, the RO, in relevant 
part, granted service connection for residuals of a gunshot 
wound to the right leg and assigned a 30 percent rating; 
granted service connection for residuals of a gunshot wound 
to the left leg with retained metallic fragments and assigned 
a 10 percent rating; and granted service connection for a 
skin graft donor site scar of the right thigh and assigned a 
noncompensable rating.  

Upon VA examination in November 1999, the veteran reported a 
gradual onset of bilateral knee pain over the past three to 
four years.  The pain was sharp and aching and radiated up 
towards the hip area and into the small of his back.  The 
pain was increased by walking and climbing stairs.  
Examination of the extremities revealed no cyanosis, 
clubbing, or edema.  There was a significant wound and tissue 
defect over the medial aspect of the right calf that was 14 x 
5 centimeters and depressed 1/2 centimeter.  There was another 
tissue defect in the posterior right calf that was 14 x 3 
centimeters and depressed 1/2 centimeter.  Both were well-
healed.  As a result, there was overall loss of tissue mass 
and girth of the right calf when compared to the left.  
Examination of the knees revealed no crepitus, bony 
deformity, or inflammation.  Range of motion of the right 
knee was flexion to 120 degrees with pain occurring at 65 
degrees.  Range of motion of the left knee was flexion to 
95 degrees with pain occurring at 85 degrees.  Strength was 
5/5 in both lower extremities.  He was able to stand on his 
heels and toes without difficulty and his gait and station 
appeared normal.  X-rays were normal.  The diagnosis was 
shrapnel wounds to both calves with chronic knee pain and 
arthralgia.  

Upon VA examination in April 2001, the veteran reported that 
he did not take any medication for his legs but his knees 
locked up on him.  He also had pain across the knees above 
and below the patellae.  There was no swelling of the knees.  
Clinical evaluation revealed mild edema in both legs, 
secondary to other system problems.  On the left calf, there 
were three scars that were 6 x 4 centimeters, 3.5 x 2.5 
centimeters, and 4 x 3.5 centimeters.  The scars were totally 
superficial, involved the skin only, did not go below the 
fascia over the muscles, and did not involve any muscles.  On 
the right calf, he had two large scars.  One was on the 
medial right calf above the mid-portion of the tibia that was 
15 x 15 x 2 centimeters deep.  This scar was adherent to the 
gastroc muscle underneath it with partial loss of about 1 
centimeter in depth of the gastroc muscle.  On the posterior 
side, there was another scar that was 10 x 4 x 1 centimeter 
deep.  It barely involved the gastroc muscle and was not 
adherent to the muscle.  Flexion in both knees was to 120 
degrees without crepitus, pain, or weakness to resistance.  
The ligaments in both knees were intact, with negative 
Lachman's and drawer signs.  The collateral ligaments were 
firm and cartilage tests were negative.  There was no local 
tenderness, effusion, or synovial thickening.  Flexion in 
both hips was from 0 degrees to 120 degrees, with 45 degrees 
abduction; 30 degrees adduction; 45 degrees of external 
rotation; and 30 degrees of internal rotation.  There was no 
pain on motion, and no weakness to resistance.  There was no 
evidence of any nerve damage to either leg and there was no 
lack of endurance or coordination in the knees and hips.  The 
final diagnosis was status post gunshot wound to both legs.  
The examiner remarked that he reviewed the veteran's medical 
records fully.  He noted that the veteran's outpatient 
treatment reports were mostly for other complaints.  He was 
seen in October 1998 for a spider bite on his left calf, and 
in November 1998 and November 1999 for complaints of knee 
pain.  There was no muscle involvement for the gunshot wound 
to the left calf.  There was partial loss of the gastroc 
muscle in the right calf, with the scars as described above.  
One of the scars was adherent to the muscle and moved with 
the muscles.  All of the scars were nontender.  The veteran 
had compensated for the muscle loss and there was no apparent 
weakness while he walked on his heels and toes.  There were 
no objective findings to substantiate the complaints of knee 
pain, and the complaints of pain were not due to any leg 
muscle impairment.  X-rays of the knees were normal other 
than several minute foreign bodies in the upper tibia area on 
the left leg.  There was no evidence of any peripheral 
neuropathy damage as a result of the wounds.  

In an addendum statement provided in June 2001, the VA 
examiner qualified his statement that the veteran's X-rays of 
the knees were normal, and indicated that they were normal 
for the veteran's age.  There was some degenerative changes 
that had been noted by the radiologist, but he believed that 
those changes were consistent with the veteran's age.  There 
was no evidence of a lack on endurance regarding the knees 
and no lack of coordination.  There was also no significant 
weakness in the quadriceps of the thighs.  The small metallic 
fragments were not in the joint and did not cause any joint 
damage or symptoms.  The only positive finding upon 
evaluation was the partial loss of the gastroc muscle in the 
right calf that resulted from the missile wound.  

Upon VA general medical examination in December 2003, the 
veteran gave a history of gunshot wound to both calves.  
Clinical evaluation revealed that he had a 51/2-inch by 21/2-inch 
wide and 1-inch deep healed scar on the medial aspect of the 
right calf.  The scar had a darker complexion and was 
adherent to the underlying tissue, and part of the 
gastrocnemious muscle was missing.  Also on the right calf, 
he had a 53/4-inch by 2-inch wide and 1/2 inch deep healed scar.  
He had three scars on the left leg with the medial aspect at 
the upper part of the lower leg.  One scar was 1-inch by 1-
inch, flat, non-adherent to the underlying tissue without 
tenderness; the second scar was 21/2-inch by 1-inch wide and 2-
millimeter deep healed scar that was darker and non-adherent 
to the underlying tissue; and the third scar was 13/4-inch by 
1-inch wide and 1/4-inch flat scar below the other two.  It 
also had a darker complexion but was non-adherent to the 
underlying tissue.  He also had skin graft scars along the 
right thigh at the posterior aspect.  The scars were flat, 
non-adherent, and non-tender.  He walked with a normal gait.  
He had full range of motion of all joints.  The impressions 
included gunshot wound to the right leg with residual scars 
and gunshot wound to the left leg with residual scars.  

Upon VA orthopedic examination in December 2004, the veteran 
swelling in the right leg for the past one to two years, and 
a three-week history of pain in the right leg.  It was noted 
that a vein study had been performed and there was no 
thrombosis.  The swelling increased in September 2002.  He 
had retired from The Home Depot after he had a stroke.  He 
took long walks in the summer but he used a cane.  He had 
pain on the right anterior thigh and calf with numbness and 
tingling of the right foot that came and went without any 
specific anatomic pattern.  Clinical evaluation revealed that 
he walked slowly but easily and without a limp.  There was 3+ 
edema in the right lower extremity to the lower thigh.  There 
was 2+ edema in the left lower extremity to the knee.  There 
was edema in the ankles.  There was no change in the scars.  
The left calf scars were totally superficial and involved the 
skin only.  They did not go below the fascia and there was no 
muscle involvement.  On the right calf, there was a scar that 
was adherent to the gastroc muscle.  Flexion of the knees was 
performed easily from 0 degrees to 120 degrees without pain 
and without weakness to varying resistance.  There was no 
crepitus.  The ligaments were intact, with negative Lachman's 
and drawer signs.  The collateral ligaments were firm and 
cartilage tests were negative.  There was no local 
tenderness, effusion, or synovial thickening in the knees and 
no palpable spurs.  X-rays of the knee were normal.  There 
were six small shell fragments below the tibial tubercle of 
the left leg that did not involve the bone.  The assessment 
was status post gunshot wounds to the legs.  There was mild 
involvement of the right gastroc muscle.  The knees were 
essentially negative with no evidence of any secondary 
arthritic changes.  He did have significant edema of the 
lower extremities secondary to his general circulatory 
problems following his stroke and cardiac problems.  The 
examiner concluded that there were no significant changes 
from his examination of the veteran in April 2001.  Strength 
was unimpaired and there was no loss of bones or joints 
secondary to the wounds.  

Analysis

A.  Residuals of Gunshot Wound to the Right Leg

As noted above, the veteran's residuals of a gunshot wound to 
the right leg have been rated 30 percent disabling under 
Diagnostic Code 5311, based on a finding of severe disability 
of Muscle Group XI after extensive debridement and prolonged 
infection of the wounds in service and currently demonstrated 
by depressed and adherent scars as well as loss of muscle 
substance.  This is the maximum rating available under that 
Diagnostic Code.  Since he is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable.  See Johnston, supra.  Moreover, the Board 
observes that 30 percent is the maximum rating available for 
any muscle injury involving the foot or leg.  See generally, 
38 C.F.R. § 4.73, Diagnostic Codes 5310, 5312 (2004).  

The veteran has not been diagnosed with a right knee or ankle 
disability secondary to the gunshot wound.  Hence, a separate 
or higher rating based on functional impairment of either of 
these joints would not be appropriate.  See generally, 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5274 (2004).  Upon 
VA examinations in April 2001, December 2003, and December 
2004, the veteran was not found to have any right ankle or 
knee disability that resulted from his gunshot wounds.  
Moreover, X-rays of the veteran's knees were interpreted as 
normal with only minimal degenerative changes consistent with 
the veteran's age, and he walked with a normal gait.  At the 
most recent examination in December 2004, the veteran did 
have significant edema in the right lower extremity.  
However, the examiner specifically stated that this symptom 
was due to circulatory problems related to the veteran's 
stroke.  

Finally, the veteran is not entitled to a separate, 
compensable rating for the scars associated with the gunshot 
wound residuals of the right leg.  The Board observes that 
the scars associated with the gunshot wound have been 
described as adherent to the underlying muscle tissue.  
However, this symptom is specifically contemplated in finding 
the veteran's muscle disability to be severe.  Therefore, 
additional consideration would result in pyramiding.  See 
38 C.F.R. § 4.14, Esteban supra.  Hence, a separate rating 
under the new version of Diagnostic Code 7801 may not be 
assigned.  The scars have also been described as nontender.  
Therefore, a separate rating under either version of 
Diagnostic Code 7804 is not warranted.  The scars have not 
been shown to be poorly nourished with repeated ulceration; 
or unstable with a frequent loss of covering of the skin.  
Therefore, a separate rating under either version of 
Diagnostic Code 7803 is not warranted.  Finally, the scars do 
not cover an area equal to 144 square inches or 929 square 
centimeters.  Therefore, a separate rating under the new 
version of Diagnostic Code 7801 is also not warranted.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted for the veteran's residuals of a 
gunshot wound to the right leg on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  However, the evidence of 
record does not demonstrate that his residuals have resulted 
in a disability picture that is unusual and exceptional in 
nature.  There is no indication that the condition ever has 
required frequent hospitalization, or that the right leg 
residuals alone markedly interferes with employment so as to 
render impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2004).  

In conclusion, 30 percent is the maximum rating available for 
the veteran's residuals of a gunshot wound to the right leg.  
The preponderance of the evidence is against the veteran's 
claim for a higher rating; hence, the doctrine of reasonable 
doubt is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany, supra.  Consequently, the claim for 
an increased rating for the disability is denied.  

B.  Residuals of Gunshot Wound to the Left Leg
with Retained Foreign Bodies

The veteran's residuals of a gunshot wound to the left leg 
with retained foreign bodies is currently rated 10 percent 
disabling under Diagnostic Code 5311, based on a finding of 
moderate disability of Muscle Group XI due to the presence of 
retained foreign bodies.  Based on the clinical evidence of 
record, the Board finds that an increased rating is also not 
warranted for this disability.  At the time of his initial 
injury, the veteran sustained three small, open fragment 
wounds to the left calf.  There was no artery or nerve 
involvement, no damage to the bones in the leg.  These wounds 
did not require extensive debridement and did not become 
infected during his hospitalization.  Upon VA examinations in 
April 2001, December 2003 and December 2004, there was no 
evidence of muscle damage or loss as a result of the wounds, 
and the scars were non-adherent.  There was no indication at 
any of these examinations that the veteran had decreased 
strength or endurance due to the wounds.  Moreover, the 
veteran's gait was described as normal and he does not have 
any limitation of motion associated with the left knee, ankle 
or hip that has been related to his service-connected 
disability; and the retained fragments do not affect the 
veteran's muscle or joint function.  Consequently, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, 
the Board finds that the clinical findings associated with 
this injury may not be classified as moderately severe.  
Therefore, a higher rating under Diagnostic Code 5311 is not 
warranted.  

The scars associated with the veteran's left leg injury have 
consistently been described as well-healed and nontender; and 
there is no indication that they are poorly nourished with 
repeated ulceration; or unstable with a frequent loss of 
covering of the skin.  They have not been found to cause any 
functional impairment.  Therefore, a separate, compensable 
rating under either version of Diagnostic Codes 7803, 7804 or 
7805 is not appropriate.  Finally, the scars do not cover an 
area equal to 144 square inches or 929 square centimeters.  
Therefore, a separate rating under the new version of 
Diagnostic Code 7801 is also not warranted.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's residuals of a 
gunshot wound to the left leg with retained foreign bodies on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that his 
residuals have resulted in a disability picture that is 
unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that the left leg residuals alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2004).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a higher rating; hence, the doctrine 
of reasonable doubt is not applicable.  See Gilbert; Alemany, 
supra.  Consequently, the claim for an increased rating for 
residuals of a gunshot wound to the left leg with retained 
foreign bodies is denied.  


ORDER

An increased rating for residuals of a gunshot wound to the 
right leg is denied.  

An increased rating for residuals of a gunshot wound to the 
left leg with retained foreign bodies is denied.  





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


